DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 06/21/2022.  Claim(s) 1-6 and 8-20 are presently pending.  Claim(s) 1-3, 8-13, 15, and 18 is/are amended.  Claim(s) 7 is/have been cancelled.  

Response to Amendment
The rejection of claims 1-6 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Dubreuil (U.S. Pat. Pub. No. 2018/0163640 A1) with support provided by CalcWorkshop (“Mean Value Theorem for Integrals”) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 1, 4, 15, and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (U.S. Pat. Pub. No. 2018/0051587 A1) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Dubreuil in view of Khibnik (U.S. Pat. No. 2018/0135455 A1) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Dubreuil in view of Pisano (U.S. Pat. 6,625,987 B2) is withdrawn in light of the submitted amendment to the claims.
The rejection of claims 12 and 16 under 35 U.S.C. 103 as being unpatentable over Dubreuil in view of Guan (U.S. Pat. Pub. No. 2019/0184824 A1) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Dubreuil in view of Descamps (U.S. Pat. Pub. No. 2017/0356302 A1) is withdrawn in light of the submitted amendment to the claims.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Dubreuil is withdrawn in light of the submitted amendment to the claims.

Allowable Subject Matter
Claim(s) 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “determining an impact energy associated with the determined damage event based on a magnitude of the difference metric” in lines 13-14, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
The prior art relied upon in prior office actions represents the closest art to the claimed invention as found by the Examiner.  Neither Dubreuil nor Fletcher teach or suggest the claimed method step of determining an approximate impact energy according to the context of the present claim 1.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (control and damage detection systems/methods for gas turbine engines and similar hardware) discloses all of the limitations of claim 1, nor do any references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  Other relevant art includes Care (US Pat. Pub. No. 2014/0236450 A1) which teaches that it is known in the art for engine vibration systems to detect impacts and by analysis determine impact energy ([0012]), and also teaches a method of estimating bird size by calculating the momentum transfer to a blade or blades (i.e. impact momentum) from changes in moment weight for the front and rear of the blade, but lacks any teaching of determining an approximate impact energy associated with a damage event based on a magnitude of a difference metric representative of a difference between the speed of rotation of the fan and the speed of rotation of the low pressure turbine stage.  Board (US Pat. No. 6,499,350 B2) teaches determining an approximate impact energy associated with a damage event at a fan/turbine blade based on analysis of a measured stress wave signal at the fan/turbine blade (Col. 3, ln 42-63), but fails to teach that this approximation is based in any way upon a difference metric representative of a difference between the speed of rotation of the fan and the speed of rotation of the low pressure turbine stage.  None of these references, however, disclose all of the limitations of claim 1, and to the Examiner’s best knowledge, it would not have been obvious to one of ordinary skill in the art to modify these references to arrive at the subject matter claimed.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims, including claims 18-20, which incorporate the above cited limitation by incorporating the method of claim 1, is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745